DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-11, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior of record does not disclose a plurality of light emitting elements; a diffusion element which light beams including a plurality of beams emitted from the plurality of light emitting elements enter, and which diffuses the light beams; and an optical element configured to divide the light beams emitted from the plurality of light emitting elements into a plurality of partial light, beams; a polarization split element disposed between the plurality of light emitting elements and the optical element; and a wavelength conversion element configured to perform wavelength conversion of the beams emitted from the plurality of light emitting elements, wherein 
The prior art of record, Ogino, discloses a light source device (see the light source of fig.2) comprising: a plurality of light emitting elements (see 42); a diffusion element (70 and 45) which light beams including a plurality of beams emitted from the plurality of light emitting elements enter (see the operation of fig.2), and which diffuses the light beams (disclosed by the structure of 45 and 75 in fig.3); and an optical element (see 43 and/or 44 in figs.2 and 3) configured to divide the light beams emitted from the plurality of light emitting elements into a plurality of partial light beams (see the partial beams incident on 70 ), wherein the diffusion element has a plurality of diffusion areas (see the areas disclosed in figs.4 and 5) disposed so as to correspond to the plurality of partial light beams obtained by the optical element dividing the light beams emitted from the plurality of light emitting elements (disclosed by the operation of fig.2) and wherein the plurality of diffusion areas are separated from each other (examiner note’s that term “separated” is not specified in the claims and that, broadly interpreted, “separated” is a wavelength conversion element configured to perform wavelength conversion of the beams emitted from the plurality of light emitting elements, wherein the polarization split element splits the light beams emitted from the plurality of light emitting elements into a first polarization component and a second polarization component different from the first polarization component, the first polarization component enters the diffusion element, and the second polarization component enters the wavelength conversion element, the diffusion element has a plurality of diffusion areas disposed so as to correspond to the plurality of partial light beams obtained by the optical element dividing the light beams emitted from the plurality of light emitting elements, the plurality of diffusion areas are separated from each other, and the optical element includes a plurality of first lenses disposed so as to correspond to the plurality of diffusion areas.
Claims 2, 4-11, and 14-17 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882